IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


GIOR G.P., INC., THE GENERAL              : No. 165 EAL 2019
PARTNER OF AND TRADING AS GIOR,           :
LP, PIERS 36-39 NORTH                     :
MANAGEMENT REEF, INC., THE                : Petition for Allowance of Appeal from
GENERAL PARTNER OF AND TRADING            : the Order of the Commonwealth Court
AS ISLE OF CAPRI ASSOCIATES REEF,         :
LP,                                       :
                                          :
                   Petitioners            :
                                          :
                                          :
             v.                           :
                                          :
                                          :
WATERFRONT SQUARE REEF, LLC,              :
WATERFRONT SQUARE                         :
CONDOMINIUM ASSOCIATION, GH               :
PROPERTY MANAGEMENT, LLC                  :
         v.                               :
                                          :
                                          :
ISLE CAPRI ASSOCIATIONS, LP


                                     ORDER



PER CURIAM

     AND NOW, this 18th day of September, 2019, the Petition for Allowance of Appeal

is DENIED.